Cole, J.
i sailcoifstftutionaiiaw. I. Tbe petition alleges that tbe deceased was in the employ of the defendant as brakeman, and that by reason of the careless and negligent acts of the defendant’s engineer in running the train in njg^t £;me without a head light, the train ran into and over an ox team, forcing the bars together and fatally injuring the deceased.
The defendant demurred to the petition, because it appeared therefrom, that the deceased was an employé of the defendant, and that his death was caused through the carelessness of other employes of the defendant, engaged in its ordinary business.
The demurrer was overruled and the defendant answered, but the same question was again properly made by exceptions to the giving and refusing of instructions, and on a motion for a new trial.
The question raised by the demurrer and otherwise as stated, and the only one discussed by counsel thereunder, is as to the constitutionality of section 7, of Ch. 169, of the acts of 1862, entitled “ An act in relation to the duties of railroad companies.” Section 7 is as follows: “Every railroad company shall be liable for all damages sustained by any person, including employés of the company in consequence of any neglect of the agents, or by any mismanagement of the engineer or other employés of the corporation to any person sustaining such damage.”
Arpu.L Cxio™r' titles to acts, It is claimed first, that the section is in conflict with and void by reason of art. 8, section 29 of the State Constitution, whieh is as follows: “Every act shall embrace but one subject and matters properly connected therewith; which subject shall be expressed in the title. But if any subject shall be embraced in an act which shall not be expressed in the title¡ such act shall be void only as to so much thereof as shall not be expressed in the title.”
*342The specific objection is, that since the title is “ An act in relation to the duties of railroad companies,” and section seven relates only to their liabilities, such section is void ■within th§ purview of the Constitution quoted above. The objection is not well taken. Every law prescribing duties must have the sanction of liabilities resulting from a failure to perform those duties, in order to have any practical beneficial effect or operation. To a legal mind the .idea of liabilities is as certainly conveyed by the title, “ An act in relation to the duties of railroad companies,” as it would be by adding “and prescribing the liabilities for failure to perform such duties.”
, „ oonhstra^ ti<m' In the language of the Constitution quoted, the liabilities are “ matters properly connected therewith.” Courts do not resort to critical or technical construction for the purpose of excluding parts of acts from the purview of the title. But they adopt a reasonable, if not a liberal, construction. See The State of Iowa v. County Judge, &c., 2 Iowa, 280; Morford v. Unger, 8 Id., 82; Davis & Bro. v. Woolnough, 9 Id., 104.
a constiformity of operation, II. Article 1, section 6 of our State Constitution provides that “ all laws of a general nature shall have a uniform operation; the General Assembly shall not grant to any citizen or class of citizens, privi- ® \ . . ■ r leges or immunities, which upon the same terms shall not equally belong to all citizens.” And, again, article 3, section 30, “ The General Assembly shall not pass local or special laws in' the following cases; * * * * (enumerating certain cases not relevant to this). In all cases above enumerated and in all other cases where a general law can be made applicable, all laws shall be general and of uniform operation, throughout the State.” * •* * It is further objected in this case, that section 7 of the act of 1862, quoted supra, is in conflict with these provisions of the State Constitution, in that it grants exclusive privi*343leges which upon the same terms do not equally belong to all citizens; and that the section is not general and of uniform operation throughout the Slate, for that it relates only to railroad corporations.
At the common law, and aside from the sections of the act referred to, it was well settled that the employer was not liable to an employé for damages sustained by reason of the negligence of a co-einployé in the same general service. This rule of the common law is changed in this State by section seven, supra, so far as railroad corporations are concerned; and they are made liable for “ any neglect of the agents, or by any mismanagement of the engineer or other employes." This law is general, and of uniform operation throughout the State.
It applies to all railroad corporations now in existence, or which may hereafter exist, and is just as general and uniform as it would be if it applied to all common carriers; and in the latter case, it is conceded by appellant’s counsel in their printed argument, the law would be valid. • Yery many laws, the constitutionality of which are not doubted, do not operate alike upon all citizens of the State. Take the case of the general laws for the incorporation of cities and towns, which is one of the special cases enumerated in article 3, section 30, supra, in which the laws must be general and of uniform operation. By those laws, certain rights, powers and privileges are conferred upon cities of the first class, of which there are but three or four in the State; certain other different and less powers and privileges are conferred upon cities of the second class, and still different and less upon towns. The same is true of corporations organized for different purposes. Each class has its powers and privileges different from the other.
These laws are general and uniform, not because they operate upon every person in the State, for they do not, but because every person who is brought within the rela*344tions and circumstances provided for, is affected by the law. They are general and uniform in their operation upon all persons in the like situation, and the fact of their being general and uniform is not affected by the number of persons within the scope of their operation.
The idea advanced in argument that the act is in conflict with article 1, section 6, because the liability is not upon the same terms extended to stage companies, steamboats and other corporation employes, stops short of a full statement of the case.
We need not now stop to determine whether section 7 of the act does grant any privilege or immunity, instead of imposing a new liability; or whether a corporation is a citizen, within the meaning of that clause of the Constitution. The act not only requires that there must be an employer and an employé, but that the former must be a railroad company and the latter employed about its business.
Now, if there is an employer and an employé, but no business, of a railroad company to be engaged in, then the case is not within the act. But the same liability is extended by the act, uupon the same terms,” to all in the same situation. Of the constitutionality of the act, we have no doubt. Of its policy, which may tend to relax the diligence of employes for the safety of passengers, since an indemnity for injury to themselves is provided by law, we have nothing to do. The language used by Lowe, J., in Sullivan v. The Mississippi and Missouri Railroad Co., 11 Iowa, 421, pertains wholly to the argument advanced in the case and not to the decision of the point made; and even if susceptible of the construction sought to be placed upon it by the appellant’s counsel, cannot be relied upon as authority. The same question was presented and actually decided by this court in Jones v. The Galena *345and Chicago Union Railroad Company, 16 Id., 6, in accordanee with the view herein expressed.
3 touts-negligence. III. The only other point made in the case is, that the verdict was contrary to the evidence and the law of the case. The facts shown by the evidence may be At about twenty-five minutes after five | o’clock in the evening of the' fifteenth day of December, eighteen hundred and sixty-two, when it was dark, a train, composed of an engine, baggage car, twelve freight cars, and one passenger car, was approaching Wilton Junction, on the defendants’ road. The train was going from the east toward the west, and the head light of the engine was not lighted. The railroad at that point crosses a public highway, and at which there is a cattle guard. At some uncertain time in the evening, before the train approached, a yoke of oxen and wagon, unattended by any person, had fallen into the cattle guard, and being unable to extricate ■ themselves, were still there. The grade was very considerably descending westward, and the train, moving at its usual speed, ran on to and over the oxen and wagon. The engine was thrown from the track on one side and three freight cars on the other side of the road. The deceased was riding between two of the freight cars, and was so severely jammed and bruised as that he died therefrom in three or four days thereafter.
The testimony is, perhaps, somewhat conflicting as to whether, if the„head light had been burning, it would have reflected the light so far ahead as to haveenabled^eermh neerto^ee<^heoxenjind|Wagonjn/^S|to|^^re'sto^e5 the train and avoided the accíáent.' It is proToaSOrom the evidence that it would noíT But on this point, in view of the conflict and doubt, the finding of the jury would be conclusive upon us. But up(g|^hgj¿ointtha^ wasHoetween theJMgllL-CarsaMj'idirig there fe 'keep out of the wind; that his duty did not call him there; that it *346was against the rules of the company for brakemen to ride there; that it was a careless, imprudent and dangerous place to ride; that he had been warned and cautioned, if not authoritatively directed, not to ride there, and that his injuries .were received by reason of his being there, and no other person on the train was seriously injured, are all facts proved in the case, and upon which there.is no conflict of evidence. «
'3 toets- • “sifeence. f It is a general rule of law, that no one can recover for an injury of which his own negligence was in whole or in part the proximate cause. Redfield on Railways, ggQ^. et se^ rphis rule of- law was given very fully and plainly by the court, in the-charge to the jury.
4. New d£tAa¿aTn8t evidence. If the jury found the facts, as stated above, it is difficult to see how, indeed, it is impossible that they could find that the conduct of the deceased was not in part the proximate cause of his injury. If they did not ■ so find, the verdict was contrary to the evidence, for there is no conflict of testimony as to 'those facts. It is with j reluctance and caution that appellate courts jnterfere with the-finding or verdict of a jury.
Where, there is a reasonable doubt' as to it, or where there is "a conflict of evidence upon the whole case, the verdict will be upheld. But where there is no such conflict or doubt, the duty to set it aside is plain, and must be obeyed.
For the reason that the verdict is contrary to the evidence and the instruction of the court, the judgment is
Reversed.